In an action by a vendee for the specific performance of a contract for the sale of real property, defendant appeals from an order and judgment (one paper) granting plaintiff’s motion for summary judgment pursuant to rule 113 of the Rules of Civil Practice. Order and judgment reversed on the law and the facts, without costs, and motion denied, without costs. In our opinion the affidavit! raise issues of fact which should be resolved upon a trial. Nolan, P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., eoncur.